
	
		I
		112th CONGRESS
		1st Session
		H. R. 1747
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Herger (for
			 himself, Mr. Kind,
			 Mr. Burton of Indiana,
			 Mr. Graves of Missouri, and
			 Mr. Latham) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the rule treating certain farming business machinery and equipment as
		  5-year property.
	
	
		1.Permanent treatment of
			 certain farming and business machinery and equipment as 5-year
			 property
			(a)In
			 generalClause (vii) of
			 section 168(e)(3)(B) of the Internal Revenue Code of 1986 is amended by
			 striking , and which is placed in service before January 1,
			 2010.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2009.
			
